Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Response to Amendment
Applicant’s amendments filed 10/24/2022 overcome the previous claim objections and 35 U.S.C. §102(b) rejections and thus those objections and rejections have been withdrawn.  Claims 1-19 and newly added claims 20-23 are pending for examination.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/24/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections from the Final Rejection dated 7/22/2022 have been withdrawn. 
However, the claims are not in condition for allowance due to the 35 U.S.C. 112 rejection and claim objections below.  A telephonic call was placed to Frederick Price (applicant’s representative) on 11/1/2022 to request for an Examiner’s amendment to correct these issues.  A detailed voicemail was left for Applicant’s representative with the proposed changes.  As of 11/4/2022, a response has not been received.  Therefore, a Non-Final Rejection is issued herewith.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “the at least one anchor attached to suture” should recite - - the at least one anchor attached to a suture - - to provide antecedent basis for the later recitations of “the suture”.  Appropriate correction is required.  Claims 2-10, 12-23 are objected for incorporating the same informalities by dependency,

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite for depending upon canceled claim 8.  For examination purposes, the Examiner is interpreting claim 8 as being dependent upon independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the same limitations as now recited in amended independent claim 11.  Therefore, claim 12 fails to properly further limit the claim from which it depends upon.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  If claim 12 is cancelled, claim 15 should be amended accordingly.

Allowable Subject Matter
Claims 1-23 are objected to for incorporating the minor informalities as noted above but would otherwise be allowable if corrected as advised.  Claims 10 and 12 are further rejected due to a 35 U.S.C. 112 rejection above but would otherwise be allowable if corrected.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record include Harris et al (US 2007/0027476) and Foerster et al (US 2009/0069823). Harris et al discloses an inserter, comprising: a hollow elongated shaft 20) extending along a central longitudinal axis and having a proximal end and a distal end with a lumen extending therethrough (Figs. 1-4); a sharp point (38a) at the distal end of the hollow elongated shaft (Figs. 2-4; [0091]), the sharp point disposed eccentric to the longitudinal axis of the hollow elongated shaft (eccentric by being offset to the bottom in the figures); a handle (16) at the proximal end of the hollow elongated shaft ([0088]); a drive shaft (24) movably disposed within the lumen of the hollow elongated shaft (Fig. 8; [0097]).
Foerster et al teaches a suture anchor inserter (Fig. 1), wherein a tension wheel (50, 52) is provided on a handle assembly (12) for tensioning a suture (54) coupled to anchors (32, 34) (Figs. 1, 3, 4; [0053], [0060]).  
The prior art of record does not disclose or fairly suggest either singly or combination the claimed inserter comprising, inter alia, the wide and narrow sections as claimed in the anchor as presently recited in independent claims 1 and 11.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771